Citation Nr: 1530260	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-34 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for peripheral vestibular disorder and benign paroxysmal positional vertigo.

2. Entitlement to an increased compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1973 to July 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Manila, Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claim of service connection for vertigo, and assigned a 10 percent rating, and denied the Veteran's claim for a compensable rating for bilateral hearing loss. 

A review of the Veteran's Virtual VA/Veterans Benefits Management System (VBMS) paperless claims file was conducted. 


FINDINGS OF FACT

1. During the pendency of the appeal, the Veteran's  peripheral vestibular disorder, benign paroxysmal positional vertigo, and Meniere's disease is productive of symptoms of vertigo and dizziness more than once a week, with hearing impairment and tinnitus, but with no evidence of staggering or a cerebellar gait.

2. Audiological evaluation of record reflects that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level II hearing impairment in the right ear and no worse than Level I in the left ear. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 30 percent for peripheral vestibular disorder and benign paroxysmal positional vertigo have been met. 38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6205 (2014).

2. The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 1155, 5107; 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, DC 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant by letter of the elements to show entitlement to service connection for a claimed disability and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


Initial Rating - Vertigo / Dizziness 

The Veteran asserts that his service-connected peripheral vestibular disorder and benign paroxysmal positional vertigo are worse than that represented by his current 10 percent disability rating. Specifically, he has reported, and the record confirms that his episodes of dizziness and vertigo have increased in severity though the years. The Board notes that, while the record shows no evidence that the Veteran has ever manifested symptoms of staggering, the Veteran was diagnosed with Meniere's syndrome, and suffered hearing impairment and vertigo more than once a week. Therefore, the Board, in assigning the diagnostic code most favorable to the Veteran, finds that the Veteran's condition warrants an increased initial rating to 30 percent under Diagnostic Code 6205 for his diagnosis of Meniere's syndrome, and his claim for a higher initial rating must be granted. 

The Board notes that the Veteran is currently rated under Diagnostic Code 6204 for peripheral vestibular disorder/vertigo. Under DC 6204, peripheral vestibular disorders, a 10 percent disability rating is warranted for occasional dizziness; and a 30 percent rating is appropriate for dizziness and occasional staggering. 38 C.F.R. § 4.87, DC 6204. The note associated with DC 6204 states that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under DC 6204.

The Veteran was afforded a VA Compensation and Pension (C&P) examination for his hearing loss and dizziness and vertigo in October 2013.  During the examination the Veteran reported that he experienced vertigo more than once a week and the episodes lasted more than a day in duration. The VA examiner noted vertigo and dizziness, but no additional symptoms such as staggering or nausea. The examiner ultimately diagnosed the Veteran with peripheral vestibular disorder/benign paroxysmal positional vertigo, along with bilateral hearing loss. 

As noted above, under Diagnostic Code 6204 for vertigo/peripheral vestibular disorder, to achieve the next higher rating of 30 percent, the Veteran's condition must manifest with not only occasional dizziness, but also occasional staggering. The October 2013 examination noted a normal gait with no evidence or history of staggering. A review of the Veteran's past C&P examination from March 2012 again showed no evidence that the Veteran's condition manifested with symptoms of an abnormal gait or staggering. Finally, a review of the VA and private medical treatment record revealed no instances of staggering during the relevant time period. 

Additionally, the Board notes that the Veteran has not presented any lay statements and/or testimony that could be interpreted or construed as potentially indicating staggering or an abnormal gait. Therefore, as noted above, without any evidence, medical or otherwise, of any manifestations other than vertigo and dizziness, the Veteran's rating is limited to 10 percent disabling under Diagnostic Code 6204.

However, the Board notes that a close analysis of the Veteran's VA treatment records reveals that the Veteran has been diagnosed, and had been suffering from Meniere's syndrome. VA treatment records from November and December 2012 show that the Veteran had been suffering from Meniere's syndrome since 1992, and suffer from episodes of vertigo at least once a week. His episodes of vertigo could last more than a day, and sometimes required hospitalization, and constant medication. 

The Board notes that Meniere's syndrome is rated under a separate Diagnostic Code of 6205. See 38 C.F.R. § 4.87, DC 6205. The Board finds this code more appropriate and better contemplates the Veteran's current array of symptomatology. This code pertains specifically to the diagnosed disability in the Veteran's case (hearing impairment with attacks of vertigo, with tinnitus). However, the Board notes that Diagnostic Code 6205 indicates that Meniere's disease can be rated by separately rating vertigo under Diagnostic Code 6204 (as a peripheral vestibular disorder), hearing impairment, and tinnitus, and applying the method which results in a higher overall evaluation. 38 C.F.R. § 4.87, DC 6205. Therefore, in examining the Veteran's disabilities, the Board will consider not only Diagnostic Code 6205, but also Diagnostic Code 6204 (peripheral vestibular disorders), Diagnostic Code 6260 (tinnitus, recurrent), and 38 C.F.R. § 3.385 (hearing loss), in order to determine the highest overall evaluation to which the Veteran is entitled. 

Under Diagnostic Code 6205, Meniere's disease, a 30 percent disability rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus; a 60 percent rating is appropriate for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus; and a 100 percent rating is appropriate for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus. 38 C.F.R. § 4.87, DC 6205.

The Board notes that Diagnostic Code 6205, Meniere's syndrome, references vertigo, whereas Diagnostic Code 6204, peripheral vestibular disorders, references dizziness and vestibular disequilibrium. Vertigo is defined as "an illusory sense that either the environment or one's own body is revolving . . . [t]he term is sometimes erroneously used to mean any form of dizziness." Dorland's Illustrated Medical Dictionary at 2051 (32nd ed. 2012). Dizziness is defined as "a disturbed sense of relationship to space; a sensation of unsteadiness with a feeling of movement within the head." Id. at 559. More generally, vertigo is a type of dizziness, but as Dorland's Medical Dictionary states, dizziness and vertigo are not synonymous. Specifically, a Veteran can suffer dizziness without experiencing vertigo. 

The Board notes that the VA medical records from November 2012 and December 2012, to include radiology reports, show that the Veteran currently suffers from Meniere's syndrome, and suffers from vertigo. In the December 2012 treatment record the Veteran's treating physician noted that the Veteran suffered from vertigo of various severity several times a week, with severe episode lasting several weeks at a time. Likewise, during the Veteran's most recent October 2013 C&P examination, the examiner noted that the Veteran suffered from vertigo more than once a week, with hearing impairment and tinnitus, and episode lasting more than a day. While the VA examination did not diagnosis the Veteran for Meniere's syndrome, the Board finds that the description of the Veteran's manifestations of his symptoms match those contemplated under Diagnostic Code 6205. 

The Board finds that, based on the evidence of records, to include the Veteran's VA and private treatment records and his VA examinations, and in seeking out the most appropriate rating criteria that contemplates the Veteran's symptoms, the Veteran's claimed condition must be rated under Diagnostic Code 6205 for his Meniere's syndrome. Under this Diagnostic Code the Veteran's condition warrants a 30 percent rating, with episode of vertigo more than once a month and hearing impairment (already service-connected). A higher rating is not warranted as there is no evidence of a cerebellar gait. 

Application of a different Diagnostic Code from 6204 to 6205 is completely within the purview of the Board in attaching the most appropriate Diagnostic Code, and in turn disability rating, to the symptoms and manifestations of the particular case. See Butts v. Brown, 5 Vet. App. 532, 538 (1993). Here, with competent medical evidence reveals that the Veteran suffers from Meniere's syndrome and that the frequency of the Veteran's vertigo episodes warrants a higher rating under Diagnostic Code 6205. Furthermore, the Veteran's now 30 percent disability rating under 6205 is a higher rating than the combined rating of his service-connected hearing loss (adjudicated below at 0 percent), tinnitus (10 percent), and his rating under 6204 (10 percent). Accordingly, a change in Diagnostic Codes is appropriate.

Therefore, the Board finds that the Veteran's claimed condition of dizziness and vertigo, is best rated under Diagnostic Code 6205 for his diagnosed Meniere's syndrome, and as such, the Veteran's rating is increased to 30 percent disabling. 

Increased Rating - Hearing Loss 

The Veteran asserts that his bilateral hearing loss is worse than that represented by his current noncompensable rating. During the pendency of this appeal, the Veteran was afforded a VA audiological examination for his hearing loss in October 2013. A review of the results of that examination, along with other relevant evidence of record reveals that the Veteran's hearing loss, at worst, does not meet the criteria for a compensable rating under VA regulations. Therefore, the Veteran's claim for a compensable rating for his service-connected bilateral hearing loss is denied, and his noncompensable rating is continued. 

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2014), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule. The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. 38 C.F.R. § 4.85. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The Veteran's service-connected hearing loss is currently assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.85, DC 6100. 

In October 2013, the Veteran was afforded a VA audiological examination. The Veteran exhibited the following puretone thresholds, in decibels:


1000Hz
2000Hz
3000Hz
4000Hz
Avg. 
Right
30
20
35
50
34
Left
30
20
45
55
38

The average puretone threshold decibel loss was 34 in the right ear, and 38 in the left ear. Speech audiometry (Maryland CNC) revealed speech recognition ability of 100 percent in both ears. The examiner diagnosed the Veteran with bilateral sensorineural hearing loss. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Applying the findings of the October 2013 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met. As previously noted, the Veteran's right ear manifested an average puretone threshold of 34 dB, with a 100 percent speech discrimination score, and the left ear manifested an average puretone threshold of 38 dB, with a 100 percent speech discrimination score in the October 2013 VA evaluation. Since the puretone tests revealed that neither ear had all four relevant categories (1000Hz, 2000Hz, 3000Hz and 4000Hz) registering above 55 dB, the Veteran's hearing acuity was measured referencing 38 C.F.R. § 4.85, Table VI. See 38 C.F.R. § 4.86(a). Under Table VI, both ears' hearing acuity was manifested by no more than Level I. 

The result from this examination remains below the criteria required for a compensable rating. 38 C.F.R. §§ 4.85. Table VI. Such designations equate to a noncompensable evaluation for the entire appeal period. See 38 C.F.R. § 4.85(f). As such, the probative evidence fails to demonstrate a more severe hearing loss disability than is currently contemplated by the Veteran's noncompensable disability rating. Therefore, the claim for entitlement to a compensable rating must be denied.

The Board has reviewed the Veteran's VA and private treatment records regarding the Veteran's hearing loss. Specifically, the Board considered the October 2011 audiological examination which provided objective testing of the Veteran's hearing, providing puretone tests in the relevant categories. During that examination, the Veteran exhibited the following puretone thresholds, in decibels:


1000Hz
2000Hz
3000Hz
4000Hz
Avg. 
Right
30
25
30
35
30
Left
30
25
35
40
32

The average puretone threshold decibel loss was 30 in the right ear and 32 in the left ear. Speech audiometry (Maryland CNC) revealed speech recognition ability of 90 percent in the right ear and 92 percent in the left ear. The Board notes that these results represent the Veteran's bilateral hearing loss at its worse throughout the claims period. However, even considering these puretone results, the Veteran's hearing acuity in each ear still remains at a noncompensable level with the Veteran's right ear at a Level II, and his left ear at Level I. See 38 C.F.R. § 4.85, Table VI and VII.

The Board also acknowledges that Veteran's contentions that the Veteran's condition is worse than his noncompensable rating. The Veteran is competent to attest to the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation. Jandreau, 492 F.3d 1372; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). However, the clinical findings reported on examination are more probative than the Veteran's statements as the Veteran is not shown to have the requisite education, experience and training to determine the severity level of his service-connected bilateral hearing loss as it applies to the rating schedule. See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991). The Board finds that the examinations afforded to the Veteran more probative in establishing his specific level of hearing loss in light of the Rating Schedule. Therefore, considering the Veteran's subjective report, and weighing the probative medical evidence, the Board finds that the preponderance of all the relevant evidence is against the claim. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). In this instance, the benefit of the doubt doctrine, however, is not applicable with regard to the Veteran's claim at any time during the appeal period as the preponderance of the evidence is against a compensable rating for his service-connected bilateral hearing loss, and the claim must be denied. 




Other Considerations

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Ratings Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms". Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the Rating Schedule. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. The rating criteria for the Veteran's currently assigned ratings under the appropriate diagnostic codes contemplate his level of symptomatology. 

With regards to the Veteran's hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. See Martinak, 21 Vet. App. at 455. The Board finds that the Veteran's hearing difficulties are adequately contemplated by the rating schedule, as these symptoms are encompassed within the speech discrimination component of hearing loss rating.  Notably, 38 C.F.R. §§ 4.85, 4.86 contemplates any functional loss due to hearing impairment. As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

However, even if the available schedular evaluation for his disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations, or the like, for his service-connected disabilities decided herein. There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would, by itself, cause any impairment with employment, such as "marked interference" over and above that which is already contemplated in the assigned schedular rating. The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to the disabilities described herein. Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

Entitlement to an initial rating of 30 percent, but not higher, for peripheral vestibular disorder and benign paroxysmal positional vertigo is granted. 

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


